DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 6 and 7, filed 04/15/2021, with respect to Claim 8, in view of the amended version, have been fully considered and are persuasive. The rejection of Claim 8 has been withdrawn. 

Allowable Subject Matter
Claims 8-17, 19, 27, and 29-40 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including wherein the frame board is electrically connected to the first substrate through an adhesive element; and a second package body covering the second electronic component, as disclosed in Claim 8; or wherein the first package body has a lateral surface recessed from a lateral surface of the first substrate, as disclosed in Claim 37; or wherein a thickness of the second electronic component is greater than a thickness of the frame board, as disclosed in Claim 40.
In the instant case, Ono et al. (US 2005/0168961) disclose a stereoscopic electronic circuit package using a relay frame comprising a first circuit board and a second circuit board which are mounted with other electronic components, and a relay board having a recess which is mounted with an electronic component and is provided with a 
Furthermore, Hu (US 2019/0067207) discloses a semiconductor package structure, wherein includes a substrate, at least one first semiconductor element, a heat dissipation structure and an insulation layer. The at least one first semiconductor element is attached to the substrate, and has a first surface and a second surface opposite to the first surface. The first surface of the at least one first semiconductor element faces the substrate. The heat dissipation structure is disposed on the second surface of the at least one first semiconductor element. The insulation layer is disposed on the heat dissipation structure, and defines a plurality of openings extending through the insulation layer and exposing a plurality of exposed portions of the heat dissipation structure.
Finally, Baloglu et al. (US 2019/0189599) discloes a semiconductor package with integrated heart distribution including a first semiconductor device, a second semiconductor device, and an external heat distribution layer. The first semiconductor device can comprise a first semiconductor die and an external surface comprising a top surface, a bottom surface, and a side surface joining the bottom surface to the tope surface. The second semiconductor device can comprise a second semiconductor die and can be stacked on the top surface of the first semiconductor device. The external heat distribution layer can cover an external surface of the second semiconductor device and the side surface of the first semiconductor device. The external heat distribution layer 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898